Citation Nr: 0908762	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  97-33 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to an increased rating for schizophrenia, 
evaluated as 50 percent disabling prior to April 16, 1998.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) prior to April 16, 1998.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to October 
1957.

This matter arises from a November 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which initially denied the Veteran's 
claims for assignment of an evaluation in excess of 50 
percent for his service-connected schizophrenia and for 
entitlement to TDIU benefits.  In a September 2000 rating 
decision, the Veteran was granted a 100 percent schedular 
evaluation, effective from April 16, 1998.  Inasmuch as the 
Veteran has been granted the maximum benefit available under 
law for his service-connected schizophrenia, this action 
constituted a complete grant of the benefits sought from 
April 16, 1998.  In a March 2001 decision, the Board denied 
the claims of entitlement to an increased rating for 
schizophrenia, evaluated as 50 percent disabling prior to 
April 16, 1998, and entitlement to TDIU prior to April 16, 
1998. 

The Veteran appealed the Board's March 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In July 2003, the Court vacated the Board's decision and 
remanded the matters back to the Board.  In September 2003, 
the Secretary of VA filed a Notice of Appeal to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In May 2004, the Federal Circuit vacated the 
Court's July 2003 Order and remanded the matter to the Court 
in light of the Federal Circuit's decision in Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  On June 28, 2004, 
the Federal Circuit issued a mandate.  In the time since the 
mandate was issued, the Secretary of VA did not move for 
leave to file any supplementary pleading.  In July 2004, the 
Court recalled its July 2003 judgment, revoked its July 2003 
Order, and issued a new Order.  The Court vacated the March 
2001 Board decision and remanded the matters listed on the 
front page of this Remand decision back to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Court's July 2004 Order, while the Veteran's 
claims were pending before VA, there was a significant change 
in the law with the enactment of the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In particular, the VCAA notification 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In this case, the Court pointed to VA deficiency.  A review 
of the record reflects that the Veteran has not been sent a 
VCAA letter.  Accordingly, the appropriate actions should be 
taken to ensure that the directives of the VCAA have been 
followed. 

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VCAA notice was not issued with regard to 
Dingess/Hartman.  As this case is being remanded, the Veteran 
should be notified of such.  

Further, VCAA compliance which comports with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) should be undertaken with 
regard to the increased rating claim.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

The Veteran should also be provided notice 
which complies with Vazquez-Flores v. Peake, 
per VA Fast letter 08-16 or subsequent 
directives.

2.  Should the Veteran submit additional 
evidence pursuant to the VCAA notification, 
then the AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

